In an action to recover damages for an assault, defendant New York Telephone Company appeals from an order of the Supreme Court, Kings County, dated February 28, 1978, which granted plaintiffs’ motion to direct it to furnish the names and addresses of certain of its employees. Order affirmed, with $50 costs and disbursements. Appellant’s time to comply with the order under review is extended until 20 days after entry of the order to be made hereon. We see no basis for this appeal or for the appellant’s opposition, at Special Term, to the relief sought by the plaintiffs. All that appellant was required to do was furnish the plaintiffs with the names and addresses of certain of its employees (no more than seven at most) who were engaged at a certain time and place. We see no reason why the time of Special Term or of this court should be wasted on such purely procedural matters of little consequence and which would result *779in no possible prejudice to the appellant. Titone, J. P., Shapiro, Cohalan and Margett, JJ., concur.